James Kevin Hebert v. State









WITHDRAWN
12/31/02




IN THE
TENTH COURT OF APPEALS
 

No. 10-02-272-CR

     JAMES KEVIN HEBERT,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the Criminal District Court
Jefferson County, Texas
Trial Court # 83635
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Pursuant to a plea agreement, the court placed James Kevin Hebert on deferred adjudication
community supervision for possession of less than one gram of cocaine.  One year later, the court
adjudicated Hebert’s guilt and sentenced him to one year of confinement in a state jail.  Hebert
filed a general notice of appeal.
      To properly invoke the jurisdiction of this Court over an appeal from a negotiated guilty plea,
an appellant must file a notice of appeal which complies with Rule of Appellate Procedure
25.2(b)(3).  White v. State, 61 S.W.3d 424, 429 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(b)(3).  This rule applies with equal force to “an appeal, made either before or after an
adjudication of guilt, by a defendant placed on deferred adjudication who challenges an issue
relating to his conviction.”  Woods v. State, 68 S.W.3d 667, 669 (Tex. Crim. App. 2002).
      Hebert’s general notice of appeal does not comply with Rule 25.2(b)(3).  Although he filed
a request for permission to appeal, the record does not reflect that the trial court considered or
ruled on this request.  Accordingly, we dismiss his appeal for want of jurisdiction.
 
                                                                               PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed October 30, 2002
Do not publish
[CR25]